In the Missouri Court of Appeals
                             Eastern District
                                      DIVISION FOUR

 JOAN MOORE HAYDEN, SURVIVING                    )   No. ED108695
 SPOUSE OF MARC HAYDEN                           )
 (DECEASED),                                     )
                                                 )
        Appellant,                               )   Appeal from the Labor and Industrial
                                                 )   Relations Commission
 vs.                                             )
                                                 )
 CUT-ZAVEN, LTD. AND                             )
 PAPILLION, LTD.,                                )
                                                 )
        Respondents.                             )   Filed: September 22, 2020

                                        Introduction

       Joan Moore Hayden (“Claimant”) appeals the Labor and Industrial Relations

Commission’s (the “Commission”) decision affirming and supplementing the decision of the

Administrative Law Judge (“ALJ”). Claimant is the surviving spouse of Marc Hayden (“Mr.

Hayden”), a former hairdresser who filed a claim seeking workers’ compensation benefits on

March 3, 2015. Mr. Hayden’s claim alleged he developed mesothelioma because he was exposed

to asbestos from using asbestos-containing hair dryers through his employment as a hairdresser.

Mr. Hayden died from mesothelioma on April 26, 2016. After Mr. Hayden’s death, Claimant was

substituted on his claim for compensation. On November 3, 2017, the ALJ denied Claimant

compensation after finding Claimant “failed to meet h[er] burden of proof regarding medical
causation” and “[Mr. Hayden]’s employment was not the prevailing factor in his development of

mesothelioma.”

       The Commission affirmed the ALJ’s decision denying Claimant compensation but

supplemented the award with a written opinion. Unlike the ALJ, the Commission found Claimant

met her burden of production regarding medical causation by presenting expert medical testimony.

Nonetheless, the Commission affirmed the ALJ’s decision because it found the expert medical

testimony regarding causation presented by Cut-Zaven and Papillion (collectively, “Employers”)

“more persuasive” than the expert medical testimony regarding causation presented by Claimant.

In a footnote, the Commission also determined the “date of injury” for Mr. Hayden’s claimed

occupational disease was November 2013 because it found “the record . . . [showed Mr. Hayden]

first suffered the disabling effects of mesothelioma when he suffered a heart attack in November

2013.” Thus, the Commission found the 2005 amendments, requiring the Missouri workers’

compensation law be strictly construed, governed Claimant’s claim.

       On appeal, Claimant argues the Commission erred in affirming the ALJ’s award for several

reasons. In Point I, Claimant argues the Commission acted without or in excess of its powers

because it “failed to conduct its medical causation analysis under the correct legal standard.” In

Point II, Claimant argues the Commission’s award was not supported by sufficient competent

evidence. In Point III, Claimant argues the Commission acted without or in excess of its powers

because it “applied an inaccurate legal standard for determining [Mr. Hayden’s] appropriate ‘date

of injury.’” In Point IV, Claimant argues the Commission’s determination of the date of Mr.

Hayden’s injury was not supported by sufficient competent evidence.

       We find the Commission acted without or in excess of its powers by failing to analyze

medical causation and Mr. Hayden’s date of injury under the proper legal standards. We also find




                                                2
the Commission’s award determining medical causation and Mr. Hayden’s date of injury is not

supported by sufficient competent evidence and is against the weight of the evidence.

Accordingly, the Commission’s award is reversed and remanded.

                             Factual and Procedural Background

       Mr. Hayden worked as a hairdresser for forty-seven years. Mr. Hayden graduated from

beauty school in the late 1960s and worked for several salons, including Employers. Mr. Hayden

worked for Cut-Zaven from 1976 until 1979 and Papillion from 1979 until 1982. Mr. Hayden was

a self-employed hairdresser from 1983 until 2014.

       In November 2013, Mr. Hayden began feeling “little stitches in [his] lungs.” Mr. Hayden

was hospitalized and given cardiac catherization, which showed two of his three vein grafts were

occluded. Mr. Hayden underwent chest x-rays, which revealed no pleural fluid or changes, and

was sent home. One month later, Mr. Hayden experienced dyspnea upon exertion. On January

31, 2014, Mr. Hayden underwent a CT scan, which showed a pleural effusion and thickening on

his right lung. On February 4, 2014, the pleural effusion on Mr. Hayden’s right lung was drained

of fluid. Mr. Hayden’s condition appeared to improve until the dyspnea returned accompanied by

right-sided pleuritic chest pain. On June 3, 2014, a CT scan showed the pleural thickening on Mr.

Hayden’s right lung had progressed. When Mr. Hayden underwent a thoracoscopy on June 20,

2014, thickened fused pleura was discovered in his right lung and pleural biopsies were performed.

Mr. Hayden was diagnosed with malignant mesothelioma on June 26, 2014, and began

chemotherapy. Mr. Hayden quit his employment as a hairdresser one month after his diagnosis.

       Mr. Hayden filed a claim for workers’ compensation benefits on March 3, 2015, alleging

he developed mesothelioma because he was exposed to asbestos from using asbestos-containing

hair dryers through his employment as a hairdresser. On April 26, 2016, while his workers’




                                                3
compensation claim remained pending, Mr. Hayden died of mesothelioma. Following Mr.

Hayden’s death, Claimant was substituted for Mr. Hayden on his claim for compensation.

           On August 15, 2017, a hearing was held before an ALJ. At the hearing, the ALJ considered

Mr. Hayden’s deposition testimony.1 Mr. Hayden testified he believed the hand-held hair dryers

he used while working for Employers exposed him to asbestos. He testified he used these brands

of hand-held hair dryers while working for Employers: Conair “Pro Style,” Clairol “Son of a Gun,”

and “General Electric Power Turbo.” He testified he believed asbestos was used around the hair

dryer coils as a heat-reduction mechanism. Mr. Hayden testified he regularly opened the hair

dryers and cleaned the filters if they became dirty until roughly 1979, although Mr. Hayden could

not remember which specific models of hair dryers he cleaned.

           While working for Employers, Mr. Hayden testified he was responsible for providing his

own hair dryers. Mr. Hayden testified he owned two or three hair dryers at a time and replaced

them at least twice a year. Mr. Hayden began missing work because of his mesothelioma roughly

one month after his diagnosis on June 26, 2014. He admitted no doctor told him his exposure to

hair dryers caused his mesothelioma. He also admitted he conducted no tests on hair dryers to

determine whether his mesothelioma was caused by asbestos in the hair dryers. Mr. Hayden

testified he never performed any home remodeling, construction work, or automobile maintenance

in an occupational or non-occupational capacity.

           The ALJ also considered the deposition testimony and reports of Dr. Thomas Hyers, a

board-certified physician specializing in internal medicine and pulmonology. Dr. Hyers conducted

an independent medical examination of Mr. Hayden at Claimant’s attorney’s request. Dr. Hyers

prepared his first report on May 14, 2015. Dr. Hyers reviewed Mr. Hayden’s medical records,



1
    Mr. Hayden’s deposition was taken before his death on August 11, 2015.


                                                          4
digital images of x-rays, scholarly articles and documents regarding asbestos emissions from hair

dryers provided by Claimant’s attorney, and a letter including Mr. Hayden’s “exposure history”

provided by Claimant’s attorney. Dr. Hyers stated one article from 1978 reviewing National

Institute for Occupational Safety and Health (“NIOSH”) testing “concern[ed] the excess release of

asbestos fibers from hair dryers compared to other environmental sources of asbestos fibers.”

Another article “list[ed] asbestos-containing hair dryers published by the U.S. Consumer Product

Safety Commission [“(CPSC”)] in 1980.” Another study published by the NIOSH and the CPSC

in September 1979 concluded “the great majority of hair dryers tested emitted asbestos fibers

above background.”2

        Dr. Hyers stated the “exposure history” provided to him by Claimant’s attorney indicated:

        [Mr. Hayden] worked as a hair stylist from 1967 to 1979 with several models of
        hair dryers that contained asbestos insulation linings. Many of the hand-held hair
        dryers of that time had asbestos insulation linings inside their barrels, and use of
        the dryers caused asbestos fibers to become airborne. Mr. Hayden would have
        inhaled these fibers during his work. Asbestos insulation linings were discontinued
        in hair dryers around 1979.

Based on his review of these materials, Dr. Hyers found Mr. Hayden suffered from malignant

mesothelioma of the right pleura because he used asbestos-containing hair dryers at his workplace

between 1967 and 1979. Dr. Hyers opined the inhalation of airborne asbestos fibers from the hair

dryers Mr. Hayden used at his workplace was the prevailing factor causing Mr. Hayden’s

mesothelioma. Dr. Hyers concluded Mr. Hayden was completely and permanently disabled by his

mesothelioma.



2
  Employers complain many of the NIOSH and CPSC studies relied upon by Dr. Hyers were not admitted into
evidence. Our review of the record reveals the September 1979 NIOSH Testing Reports (Exhibit 6) and the 1978
Review of NIOSH Testing (Exhibit 7), which Dr. Hyers relies on to form his opinion, were not admitted into evidence.
The 1980 list of asbestos-containing hair dryers published by CPSC was admitted into evidence. Expert opinion may
be based on otherwise inadmissible evidence. See State v. Woltering, 810 S.W.2d 584, 586 (Mo. App. E.D. 1991);
see also State v. Baumruk, 280 S.W.3d 600, 617 (Mo. banc 2009). The fact some of the studies relied upon by Dr.
Hyers were not admitted into evidence is irrelevant.


                                                         5
       On December 19, 2016, Dr. Hyers prepared a second report at Claimant’s attorney’s

request after receiving Mr. Hayden’s death certificate. In that report, Dr. Hyers noted “malignant

mesothelioma has a long latency period. That is, the disease is associated with asbestos exposures

that usually began 15 years or much longer before the appearance of clinical disease.”

       On April 4, 2017, Dr. Hyers testified by deposition. Dr. Hyers testified asbestos exposure

caused Mr. Hayden’s mesothelioma. Dr. Hyers opined Mr. Hayden was exposed to airborne

asbestos fibers from the exhaust or affluent from hair dryers, which Mr. Hayden inhaled from his

employment as a hairdresser. Dr. Hyers based his opinion on his review of the work history,

documents, and articles Claimant’s attorney provided him. Dr. Hyers testified asbestos exposure

is the predominant cause of mesothelioma. He testified “the great majority” of mesotheliomas are

due to asbestos exposure, and even brief or low level exposure is sufficient for mesothelioma to

be designated an occupationally-related disease.

       Dr. Hyers testified that, when he prepared his first and second reports, he had not reviewed

Mr. Hayden’s deposition testimony but rather accepted the assertions made in Mr. Hayden’s

“exposure history” provided by Claimant’s attorney as fact. Upon later review of Mr. Hayden’s

deposition testimony, Dr. Hyers opined Mr. Hayden “may have had subsequent exposure” because

Mr. Hayden did not know “precisely which product he was using contained asbestos and which

ones didn’t.” Dr. Hyers testified he has not seen any hairstylists with mesothelioma in his practice

evaluating mesothelioma patients. Dr. Hyers testified there are “probably” cases of mesothelioma

caused by things other than asbestos exposure. Dr. Hyers testified, for example, there can be

spontaneous cases of mesothelioma and cases of mesothelioma caused by “aragonite” minerals

and “[i]onizing a radiation to a part of the body.”




                                                   6
           On April 24, 2017, Dr. Hyers prepared a third report at Claimant’s attorney’s request. In

that report, he opined that, in deaths from malignant mesothelioma, the death certificate commonly

lists the diagnosis but rarely lists its cause. Dr. Hyers testified that, in his experience reviewing

hundreds of death certificates from malignant mesothelioma, “the death certificate has listed the

cause (usually asbestos exposure) in less than five.”3

           The ALJ also considered the testimony and report of Dr. Harold Barkman, a board-certified

physician specializing in pulmonary and internal medicine.                        Dr. Barkman conducted an

independent medical examination of Mr. Hayden at Cut-Zaven’s attorney’s request. Dr. Barkman

prepared his report on January 10, 2017. In forming his opinion, Dr. Barkman reviewed Mr.

Hayden’s medical records, Mr. Hayden’s deposition, Dr. Hyers’ second report, Mr. Hayden’s

death certificate, NIOSH studies, and an article on peritoneal mesothelioma from asbestos and hair

dryers.

           Dr. Barkman explained Mr. Hayden was diagnosed with mesothelioma on June 26, 2014,

and died on April 26, 2016. He testified Mr. Hayden did not miss work and Mr. Hayden’s

condition did not become disabling until after his mesothelioma diagnosis on June 26, 2014. Dr.

Barkman wrote a “majority of mesotheliomas are related to asbestos.” However, Dr. Barkman

opined Mr. Hayden’s employment as a hairdresser was not the prevailing factor causing his

mesothelioma.          Dr. Barkman opined a mesothelioma diagnosis “is either established by

epidemiological research namely several studies pointing to a correlation or a pathology report

relative to the presence of significant asbestos fibers.” Dr. Barkman concluded that, because

“[t]here is little scientific evidence pointing to an increase in mesothelioma in hairdressers” and

Mr. Hayden’s “pathology report does not comment on presence of asbestos fibers,” Mr. Hayden’s



3
    Dr. Hyers was deposed again on May 3, 2017, regarding the opinions he provided in his third report.


                                                           7
employment as a hairdresser was not the prevailing factor causing his mesothelioma. Dr. Barkman

also noted Mr. Hayden’s death certificate did not indicate whether Mr. Hayden’s mesothelioma

was asbestos-related.

       Dr. Barkman agreed that “historically [Mr. Hayden] had exposure to asbestos containing

compounds.” Dr. Barkman also agreed the studies he reviewed “provided the[ ] handheld [hair

dryers] did emit asbestos at varying levels.” However, because Mr. Hayden did not know the

amount or fiber type of various asbestos-containing compounds in the specific hair dryers he used,

Dr. Barkman concluded his exposure to asbestos-containing hair dryers through his employment

as a hairdresser was not the prevailing factor causing his mesothelioma. But Dr. Barkman wrote

that, based on Mr. Hayden’s deposition testimony he was last exposed to airborne asbestos in 1982

and the fact mesothelioma has a long latency period, exposure from 1967 to 1982 “would be within

the window for [Mr. Hayden’s] development of mesothelioma.”

       Dr. Barkman testified by deposition on March 29, 2017. Dr. Barkman testified that, in his

opinion, Mr. Hayden’s employment as a hairdresser was not the prevailing factor causing his

mesothelioma. Dr. Barkman testified it would be improper to conclude Mr. Hayden “was a

hairdresser, he used a hairdryer and therefore the meso[thelioma] is related.”

       Dr. Barkman explained his opinion was based, in part, on the fact Mr. Hayden’s death

certificate did not state his mesothelioma was caused by asbestos. However, Dr. Barkman also

testified it was “pretty rare” to see a death certificate mention whether a mesothelioma diagnosis

was caused by asbestos. Dr. Barkman explained his opinion was also based, in part, on the fact

Mr. Hayden’s pathology report did not mention the presence of asbestos in Mr. Hayden’s lung

tissue. However, Dr. Barkman testified the materials he reviewed when preparing his report

showed many of the hair dryers Mr. Hayden used contained asbestos and a NIOSH study showed




                                                 8
many of those hair dryers emitted asbestos. He testified that, based on Mr. Hayden’s deposition,

Mr. Hayden was most likely last exposed to airborne asbestos in 1982. Dr. Barkman testified,

“[h]istorically, it appeared that [Mr. Hayden] only had exposure [to] a hair dryer in terms of

asbestos compounds.”

       Dr. Barkman also explained his opinion was based, in part, on the fact “there are no studies

out there definitively showing that all meso[theliomas] associated with hair dressing are associated

with asbestos exposure” and Mr. Hayden’s “exposure intensity” was “lacking.” However, Dr.

Barkman agreed “a majority of mesotheliomas come from asbestos exposure.” He agreed there is

no safe level of asbestos exposure for a worker.        He also agreed even brief or low-level

occupational exposure can cause mesothelioma.           When asked what the other causes of

mesothelioma are, Dr. Barkman testified, “Well, we don’t know a lot of other causes” but “[t]here

are case reports of folks that develop mesothelioma that have had no asbestos exposure” and

mesothelioma can sometimes develop spontaneously. Dr. Barkman testified that, from a medical

standpoint, exposure to asbestos is more important than the type of job a person holds when

determining causation.

       The ALJ denied Claimant benefits, concluding Claimant “failed to meet h[er] burden of

proof regarding medical causation.” The ALJ found Claimant offered “no testimony confirming

[Mr. Hayden] was ever exposed to any specific models of asbestos containing hairdryers during

any particular time period with the named employers. [Mr. Hayden]’s testimony lacked the

specificity required to prove his claim.” The ALJ found Dr. Barkman opined “there was a good

probability [Mr. Hayden] was never subject to the risk of asbestos exposure because only certain

models and serial numbers of the hairdryers he recalled using contained asbestos.” The ALJ also

found “Dr. Barkman’s opinion more persuasive than Dr. Hyers’ opinion.” The ALJ discredited




                                                 9
Dr. Hyers’ opinion that Mr. Hayden’s employment as a hairdresser was the prevailing factor

causing his mesothelioma because it found “Dr. Hyers’ opinion . . . [was] based upon the

assumption that [Mr. Hayden] was exposed to asbestos throughout his career as a hairdresser, and

those assertions were not proved.”

        On review, the Commission affirmed the ALJ’s denial of compensation and supplemented

the ALJ’s award with a written opinion. Unlike the ALJ, the Commission concluded Claimant

met her burden of production regarding medical causation through Dr. Hyers’ opinion testimony.

The Commission disclaimed the ALJ’s comments that Claimant offered “no testimony confirming

[Mr. Hayden] was ever exposed to any specific models of asbestos containing hairdryers during

any particular time period with the named employers. [Mr. Hayden]’s testimony lacked the

specificity required to prove his claim.” The Commission explained it believed these comments

were “susceptible to an inference that [C]laimant was required to prove [Mr. Hayden] experienced

an actual or specific exposure to asbestos to satisfy her burden with regard to the issue of

causation,” which the Missouri Court of Appeals has clearly rejected.4 The Commission also

disclaimed the ALJ’s comment that Dr. Barkman “concluded there was a good probability [Mr.

Hayden] was never subject to the risk of asbestos exposure because only certain models and serial

numbers of the hairdryers he recalled using contained asbestos.” The Commission stated the

testimony from Dr. Barkman did not “sufficiently support” the ALJ’s statement.




4
  See Vickers v. Mo. Dep’t of Pub. Safety, 283 S.W.3d 287, 295 (Mo. App. W.D. 2009) (holding a claimant need not
identify a specific instance of occupational exposure or establish by a medical certainty that his or her injury was
caused by an occupational disease to be entitled to compensation); Smith v. Capital Region Med. Ctr., 412 S.W.3d
252, 261 (Mo. App. W.D. 2013) (holding a claimant need not prove a specific instance of occupational exposure to
meet his or her burden of production); Smith v. Capital Region Med. Ctr., 458 S.W.3d 406, 415 (Mo. App. W.D. 2014)
(a claimant is “not required to present evidence of specific exposure to an occupational disease in the workplace;
rather, [the claimant must] submit medical evidence establishing a probability that working conditions caused the
disease.”)


                                                        10
           Nonetheless, the Commission affirmed the ALJ’s award because it found “Dr. Barkman

provided the more persuasive analysis of the question whether employee’s occupational exposure

was the prevailing factor causing his mesothelioma.”                     The Commission acknowledged Dr.

Barkman and Dr. Hyers both agreed Mr. Hayden was exposed to asbestos through his employment

as a hairdresser but credited Dr. Barkman’s opinion that occupational exposure was not the

prevailing factor causing Mr. Hayden’s mesothelioma. The Commission did not state why it found

Dr. Barkman more persuasive than Dr. Hyers.

           In a footnote, the Commission also determined the “date of injury” for Mr. Hayden’s

claimed occupational disease was November 2013 because it found “the record . . . [showed Mr.

Hayden] first suffered the disabling effects of mesothelioma when he suffered a heart attack in

November 2013.” Thus, the Commission found the 2005 amendments, requiring the Missouri

workers’ compensation law be strictly construed, governed Claimant’s claim.

           Claimant appeals the Commission’s decision.

                                                Standard of Review

           Our review of appeals of the Commission’s decision is governed by the Missouri

Constitution and section 287.495.1.5 Harris v. Ralls Cty., 588 S.W.3d 579, 594 (Mo. App. E.D.

2019) (citing Kolar v. First Student, Inc., 470 S.W.3d 770, 774 (Mo. App. E.D. 2015)). Article V,

section 18 of the Missouri Constitution states:

           All final decisions, rules and orders on any administrative officer or body existing
           under the constitution or by law, which are judicial or quasi-judicial and affect
           private rights, shall be subject to direct review by the courts as provided by law;
           and such review shall include the determination whether the same are authorized
           by law, and in cases in which a hearing is required by law, whether the same are
           supported by competent and substantial evidence upon the whole record.




5
    All statutory references are to RSMo (2015), unless otherwise indicated.


                                                           11
MO. CONST. art. V, § 18. Section 287.495.1 states we may “modify, reverse, remand for rehearing,

or set aside” the Commission’s award “upon any of the following grounds and no other:” (1) the

Commission acted without or in excess of its powers; (2) the Commission’s award was procured

by fraud; (3) the facts found by the Commission do not support the award; or (4) there was not

sufficient competent evidence in the record to warrant the making of the award. Hampton v. Big

Boy Steel Erection, 121 S.W.3d 220, 222 (Mo. banc 2003) (footnote omitted) (citing § 287.495.1).

       The Commission’s factual findings are binding and conclusive only to the extent they are

supported by sufficient competent evidence and were reached in the absence of fraud. Archer v.

City of Cameron, 460 S.W.3d 370, 374 (Mo. App. W.D. 2015) (citing Coday v. Div. of Emp’t Sec.,

423 S.W.3d 775, 778 (Mo. banc 2014)). “However, this [C]ourt reviews questions of law

independently and is not bound by the Commission’s conclusions of law or its application of law

to the facts.” Patterson v. Cent. Freight Lines, 452 S.W.3d 759, 764 (Mo. App. E.D. 2015) (citing

Grubbs v. Treasurer of Missouri as Custodian of Second Injury Fund, 298 S.W.3d 907, 910 (Mo.

App. E.D. 2009)). “Sufficient competent evidence is evidence which has probative force on the

issues and from which the trier of facts can reasonably decide the case.” Harris, 588 S.W.3d at

597-98 (internal quotations omitted). “This Court ‘must determine whether the Commission

reasonably could have made its findings and reached its result based upon all of the evidence

before it.’” Porter v. RPCS, Inc., 402 S.W.3d 161, 171 (Mo. App. S.D. 2013) (quoting Fitzwater

v. Dep’t of Pub. Safety, 198 S.W.3d 623, 627 (Mo. App. W.D. 2006)).

       In reviewing the Commission’s decision, we view the evidence objectively and are not

required to view “the evidence and all reasonable inferences drawn therefrom in the light most

favorable to the award.” Wilson v. Progressive Waste Sols. of Missouri, Inc., 515 S.W.3d 804,

807 (Mo. App. E.D. 2017). Rather, we examine the evidence in the context of the whole record




                                               12
when determining whether the award is supported by competent and sufficient evidence. Greer v.

SYSCO Food Servs., 475 S.W.3d 655, 664 (Mo. banc 2015). “An award that is contrary to the

overwhelming weight of the evidence is, in context, not supported by competent and substantial

evidence.”6 Id.

                                                  Discussion

                                    Points I and II: Medical Causation

        Claimant’s first and second points challenge the Commission’s determination Mr.

Hayden’s employment as a hairdresser was not the prevailing factor causing his mesothelioma.

Before addressing whether the Commission determined medical causation based upon an

erroneous legal analysis or the Commission’s determination of medical causation was not

supported by sufficient competent evidence, we first discuss the standard for proving medical

causation in occupational disease claims.

        “An ‘occupational disease’ is ‘an identifiable disease arising with or without human fault

out of and in the course of the employment.’” Cheney v. City of Gladstone, 576 S.W.3d 308, 315

(Mo. App. W.D. 2019) (citing § 287.067.1). “Ordinary diseases of life to which the general public

is exposed outside of the employment shall not be compensable, except where the diseases follow

as an incident of occupational disease.” Id. “To support a finding of occupational disease, an

employee must provide substantial and competent evidence that they have contracted an

occupationally induced disease rather than an ordinary disease of life.” Id. (citing Greenlee v.

Dukes Plastering Svc., 75 S.W.3d 273, 277 (Mo. banc 2002)).




6
 The Missouri Supreme Court has recognized “[t]he constitutional standard (‘supported by competent and substantial
evidence upon the whole record’) is in harmony with the statutory standard (‘sufficient competent evidence in the
record’). Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222 (Mo. banc 2003). In this opinion, we use
“sufficient competent evidence,” unless quoting from another authority.


                                                       13
       A claimant must prove (1) his or her “exposure to the disease . . . was greater than or

different from that which affects the public generally” and (2) “there was a recognizable link

between the disease and some distinctive feature of the employee’s job which is common to all

jobs of that sort.” Greenlee, 75 S.W.3d at 277 (quoting Kelley v. Banta & Stude Constr. Co., Inc.,

1 S.W.3d 43, 48 (Mo. App. E.D. 1999)). “To show a recognizable link between the disease and

the job, a claimant must produce evidence ‘establishing a causal connection between the conditions

of employment and the occupational disease.’” Cheney, 576 S.W.3d at 315 (citing Smith v. Cap.

Region Med. Ctr., 412 S.W.3d 252, 259 (Mo. App. W.D. 2013)). This evidence must be medical

evidence that establishes “a probability that working conditions caused the disease, although they

need not be the sole cause.” Id. (alteration in original) (quoting Smith, 412 S.W.3d at 261). A

claimant need not establish, “by a medical certainty, that his or her injury was caused by an

occupational disease in order to be eligible for compensation.” Smith, 412 S.W.3d at 259-60

(alteration in original). “An injury or death by occupational disease is compensable only if the

occupational exposure was the prevailing factor in causing both the resulting medical condition

and disability.” § 287.067.2. “‘The prevailing factor’ is defined to be the primary factor, in

relation to any other factor, causing both the resulting medical condition and disability.” Id.

(alterations omitted).

                Point I: Medical Causation Analysis Erroneous as a Matter of Law

       In her first point, Claimant argues the Commission acted without or in excess of its powers

because it “failed to conduct its medical causation analysis under the correct legal standard” by

adopting Dr. Barkman’s opinion that Mr. Hayden’s employment as a hairdresser was not the

prevailing factor causing Mr. Hayden’s mesothelioma. She contends “[w]hen the Commission

conducts a medical causation analysis under an incorrect legal standard, it has erred as a matter of




                                                14
law”; thus, she argues we must review the Commission’s decision regarding medical causation de

novo. We agree.

        Although the Commission’s finding of causation is a question of fact we must usually defer

to, Schlereth v. Aramark Uniform Servs., Inc., 589 S.W.3d 645, 650 (Mo. App. E.D. 2019), the

Commission’s dismissal of an expert’s causation opinion because it lacks specific forms of proof

is a misapplication of law. See Townser v. First Data Corp., 215 S.W.3d 237, 243-44 (Mo. App.

E.D. 2007). The Commission’s award found Dr. Barkman “provided the more persuasive analysis

of the question whether [Mr. Hayden]’s occupational exposure was the prevailing factor causing

his mesothelioma.” Although the Commission never explicitly found Claimant’s expert Dr. Hyers

was not persuasive or not credible, it is implicit in the Commission’s phrasing it found Dr.

Barkman more persuasive than Dr. Hyers, as Drs. Hyers and Barkman were the only two medical

experts to testify regarding the causation of Mr. Hayden’s mesothelioma. See Schlereth, 589
S.W.3d at 654.

        The Commission did not state why it found Dr. Barkman’s opinion “more persuasive” than

Dr. Hyers’ opinion. However, a review of Dr. Barkman’s reports and testimony shows he believed

Mr. Hayden’s employment as a hairdresser was not the prevailing factor causing his mesothelioma,

in part, because “there are no studies out there definitively showing that all meso[theliomas]

associated with hair dressing are associated with asbestos exposure.” Dr. Barkman testified the

publication of such studies would signify that “everybody . . . agree[s]” hairdressing is linked to

developing mesothelioma. Dr. Barkman testified that, without such studies, Mr. Hayden’s

employment as a hairdresser could not have been the prevailing factor causing his mesothelioma

because “[i]t just isn’t supported scientifically.”




                                                  15
         By adopting Dr. Barkman’s medical causation rationale and finding it “more persuasive”

than Dr. Hyers’, the Commission erred as a matter of law. Section 287.067.1 establishes no

requirement in Missouri that expert opinion be based on epidemiological studies.7 Section

287.067.1 also establishes no requirement in Missouri that a claimant must show, “by a medical

certainty, that his or her injury was caused by an occupational disease.” See Smith, 412 S.W.3d at

259 (alteration in original). Rather, section 287.067.1 requires that expert opinion be based on

medical evidence establishing “a probability that working conditions caused the disease.” See

Cheney, 576 S.W.3d at 315 (alteration in original).

         Dr. Barkman testified his opinions were based on “a reasonable degree of medical

certainty.” The “reasonable degree of medical certainty” standard requires the expert’s opinions

to be more likely, or probable, than not. See Baker v. Guzon, 950 S.W.2d 635, 647 (Mo. App.

E.D. 1997). However, by adopting Dr. Barkman’s conclusion that Mr. Hayden’s employment as

a hairdresser was not the prevailing factor causing his mesothelioma because “there are no studies

out there definitively showing that all meso[theliomas] associated with hair dressing are

associated with asbestos exposure,” the Commission essentially adopted a requirement that

Claimant must show, by a medical certainty, Mr. Hayden’s mesothelioma was caused by his

employment. (emphasis added).

         In Townser, this Court held the Commission misapplied the law when it found the

employer’s expert opinion more probative than the employee’s expert opinion because the

employer’s expert relied on an ergonomic study8 while the employee’s expert did not. 215 S.W.3d
7
  Dr. Barkman explained in his deposition testimony that epidemiology is a study of populations. In the context of
this case, Dr. Barkman explained such a study would “look[ ] at groups of hairdressers and determin[e] . . . how many
meso[theliomas] there are and exposure data to tie the two together.”

8
 An ergonomic study is “the scientific study of people at work.” Nat’l Inst. for Occupational Safety & Health,
Ergonomics & Musculoskeletal Disorders, CDC, https://www.cdc.gov/niosh/topics/ergonomics/default.html (last


                                                         16
at 243-44. We stated “[t]here is no requirement in Missouri that expert opinion regarding causation

of an occupational disease be based on an ergonomic study.” Id. at 243. Instead, the claimant

must establish a “probability that the occupational disease was caused by conditions in the

work[]place.” Id. at 242. We found it “elevate[s the e]mployee’s burden of proof” to require an

expert to rely on an ergonomic study for his or her opinion to be considered probative. Id.

Therefore, this Court held “dismissal of [the employee’s expert witness]’s opinion solely on the

basis that he lacked an ergonomic study [wa]s a misapplication of the appropriate law.” Id. at 244.

        Here, the Commission found Dr. Barkman’s medical causation analysis, which emphasized

no epidemiological studies “definitively show[ed]” all hairdressers with mesothelioma were

exposed to asbestos through their employment, was more persuasive than Dr. Hyers’ medical

causation analysis.     In doing so, the Commission elevated Claimant’s burden of proof by

essentially requiring her expert to rely on epidemiological studies signifying a scientific consensus

to be considered probative. The Commission’s adoption of Dr. Barkman’s medical causation

analysis essentially required Claimant to prove, by a medical certainty, Mr. Hayden’s employment

as a hairdresser was the prevailing factor causing his mesothelioma. Because “[t]here is no

requirement in Missouri that expert opinion regarding causation of an occupational disease be

based on an ergonomic study,” Id. at 243, it follows there is no requirement that expert opinion

regarding causation of an occupational disease be based on epidemiological studies to be

considered probative. The Commission’s finding to the contrary is erroneous as a matter of law.

See id. at 244.

        Point I is granted.




visited Sept. 9, 2020). Ergonomic studies examine a specific employee’s capabilities and limitations within a
particular work environment. Id.


                                                     17
Point II: Medical Causation Determination Not Supported by Sufficient Competent Evidence and
                              Against the Weight of the Evidence

       In her second point, Claimant argues the Commission’s determination Mr. Hayden’s

employment as a hairdresser was not the prevailing factor causing his mesothelioma was not

supported by sufficient competent evidence. We agree.

       Because Claimant brings a challenge that no sufficient competent evidence supports the

Commission’s determination of medical causation, she must:

       1. Identify a factual proposition needed to sustain the result;

       2. Marshal all record evidence supporting that proposition;

       3. Marshal contrary evidence of record, subject to the factfinder’s credibility
       determinations, explicit or implicit; and

       4. Prove, in light of the whole record, that the step 2 evidence and its reasonable
       inferences are so non-probative that no reasonable mind could believe the
       proposition.

Jordan v. USF Holland Motor Freight, Inc., 383 S.W.3d 93, 95 (Mo. App. S.D. 2012).

       “Adherence to this analytical formula is mandatory . . . because it reflects the underlying

criteria necessary for a successful challenge.” Robinson v. Loxcreen Co., Inc., 571 S.W.3d 247,

251 (Mo. App. S.D. 2019) (alterations omitted). “The absence of any such criteria, even without

a court-formulated sequence, dooms an appellant’s challenge.” Id. Claimant does not identify

this specific analytical process in her brief. While Claimant failed to adhere to the analytical

process in form, she did so in substance. We find the argument portion of Claimant’s Point II

fulfills the requirements of the analytical sequence. See Nichols v. Belleview R-III Sch. Dist., 528
S.W.3d 918, 928 (Mo. App. S.D. 2017).

       Claimant challenges the Commission’s factual determination that Mr. Hayden’s

employment as a hairdresser was not the prevailing factor causing his mesothelioma. Claimant




                                                 18
identifies the supporting evidence for that proposition by discussing Dr. Barkman’s ultimate

conclusion was Mr. Hayden’s employment as a hairdresser was not the prevailing factor causing

his mesothelioma. Claimant further discusses Dr. Barkman’s opinion was based on the fact there

are no scientific studies showing “all meso[theliomas] associated with hair dressing are associated

with asbestos exposure”; Mr. Hayden’s “pathology report d[id] not comment on presence of

asbestos fibers”; and Mr. Hayden’s death certificate did not indicate whether Mr. Hayden’s

mesothelioma was asbestos-related. We will address all three of Dr. Barkman’s reasons in support

of his ultimate opinion.

       First, we note Claimant does not highlight her own expert’s testimony as evidence contrary

to the Commission’s conclusion.       Rather, she contends aspects of Dr. Barkman’s opinion

constitutes contrary evidence that rendered Dr. Barkman’s ultimate conclusion not probative.

Claimant argues several facets of Dr. Barkman’s testimony undermine his ultimate conclusion

regarding medical causation and render his opinion unsupported by sufficient competent evidence.

Specifically, Claimant argues:

       Because Dr. Barkman testified (1) the great majority of mesotheliomas are caused
       by asbestos exposure; (2) asbestos can cause mesothelioma even with low
       exposure; (3) a history of asbestos exposure is more important than one’s type of
       job from a medical causation standpoint; (4) there have only been limited case
       reports of idiopathic mesothelioma when there is no known history of asbestos
       exposure; and (5) there was occupational asbestos exposure in this case, then his
       testimony supports the conclusion that, in all probability, the primary factor causing
       Mr. Hayden’s development of mesothelioma was his employment-based asbestos
       exposure as opposed to another factor.

       We agree with Claimant. The Commission’s determination Mr. Hayden’s employment as

a hairdresser was not the prevailing factor causing his mesothelioma is not supported by sufficient

competent evidence. We acknowledge “acceptance or rejection of medical evidence is for the

Commission” to determine. Houston v. Roadway Express, Inc., 133 S.W.3d 173, 179 (Mo. App.




                                                19
S.D. 2004). When competing medical causation testimony is presented, it is generally the

Commission’s prerogative to choose which testimony to believe. Bond v. Site Line Surveying, 322
S.W.3d 165, 171 (Mo. App. W.D. 2010). However, here, the issue is not one of credibility and

weight to be given to competing experts. Rather, the issue is the Commission’s decision was not

supported by sufficient competent evidence. “The Commission is free to believe whatever expert

it chooses as long as that expert’s opinion is based on substantial and competent evidence.” Cole

v. Alan Wire Co., Inc., 521 S.W.3d 308, 315 (Mo. App. S.D. 2017) (emphasis added) (quoting

Beatrice v. Curators of Univ. of Mo., 438 S.W.3d 426, 437 (Mo. App. W.D. 2014)).

         There is overwhelming evidence in the record before us to conclude Dr. Barkman’s

ultimate opinion was not based on sufficient competent evidence.                          Although Dr. Barkman

concluded Mr. Hayden’s employment as a hairdresser was not the prevailing factor causing his

mesothelioma, “[t]he ultimate importance of the expert testimony is to be determined from the

testimony as a whole.” McGrath v. Satellite Sprinkler Sys., Inc., 877 S.W.2d 704, 708 (Mo. App.

E.D. 1994), overruled on other grounds by Hampton, 121 S.W.3d 220. “[A]n expert’s expression

of an ultimate conclusion, standing alone, does not constitute substantial competent evidence to

support an administrative decision.” Randolph Cty. v. Moore-Ransdell, 446 S.W.3d 699, 711 (Mo.

App. W.D. 2014) (Ahuja., J., dissenting). “[I]nstead, the expert must provide specifics explaining

how and why his or her opinions apply to a particular case.”9 Id. (footnote in original).

         Looking beyond Dr. Barkman’s ultimate causation conclusion, the remainder of Dr.

Barkman’s report and testimony establishes Mr. Hayden’s employment as a hairdresser was the


9
  See generally Smith v. U.S. Postal Serv., 69 S.W.3d 926, 929 (Mo. App. S.D. 2002) (holding that, where medical
evidence is required to establish causation, a doctor’s conclusory opinion, without more, does not constitute substantial
and competent evidence); Kansas City Power & Light Co. v. Searcy, 28 S.W.3d 891, 896 (Mo. App. W.D. 2000)
(rejecting doctor’s opinion that particular work assignment would cause employee to experience “stress related panic
attacks,” where letter “simply concludes, without providing any specifics,” that this would result); Reed v. Labor &
Indus. Relations Comm’n, 664 S.W.2d 650, 653 (Mo. App. S.D. 1984).



                                                          20
prevailing factor causing his mesothelioma. Like Dr. Hyers, Dr. Barkman found Mr. Hayden was

exposed to airborne asbestos through his employment as a hairdresser. He reported, “historically[,

Mr. Hayden] had exposure to asbestos containing compounds.” He testified, “the hair dryers

emit[ted] asbestos particles.” He further testified “it appeared that [Mr. Hayden] only had exposure

[to] a hair dryer in terms of asbestos compounds.” (emphasis added). Dr. Barkman testified that,

based on Mr. Hayden’s deposition testimony he was last exposed to airborne asbestos in 1982 and

the fact mesothelioma has a long latency period, exposure from 1967 to 1982 “would be within

the window for [Mr. Hayden’s] development of mesothelioma.”10

        Despite Dr. Barkman’s assertion Mr. Hayden’s “exposure intensity” to asbestos was

“lacking” and, thus, Mr. Hayden’s employment as a hairdresser was not the prevailing factor

causing his mesothelioma, Dr. Barkman admitted there is no safe level of asbestos exposure for a

worker. He also admitted even brief or low-level occupational exposure can cause mesothelioma.

Dr. Barkman admitted actual exposure to asbestos is more important than the type of job a person

holds when determining whether a person’s employment was the prevailing factor causing an

occupational disease, contradicting his own criticism that “there are no studies out there

definitively showing that all meso[theliomas] associated with hair dressing are associated with

asbestos exposure.” Where, as here, there is a known occupational exposure to asbestos the lack

of an epidemiology study regarding the job performed by the employee is not probative.




10
   In their brief and during oral argument, Employers argued the record does not support Mr. Hayden was exposed to
“airborne asbestos.” This argument is meritless. Although the ALJ found Claimant “failed to meet h[er] burden of
proof regarding medical causation” because she never proved Mr. Hayden “was exposed to asbestos throughout his
career as a hairdresser,” the Commission disclaimed these statements in its award. “We review the findings and award
of the Commission rather than those of the ALJ, to the extent that it departs from the ALJ’s ruling.” Harley-Davidson
Motor Co., Inc. v. Jones, 557 S.W.3d 328, 331 (Mo. App. W.D. 2018) (quotations omitted). The Commission’s
finding Mr. Hayden was exposed to asbestos through his employment as a hairdresser is well-supported by the record.
Both Dr. Hyers and Dr. Barkman testified Mr. Hayden was exposed to “airborne asbestos” through his employment
as a hairdresser.


                                                         21
       Like Dr. Hyers, Dr. Barkman reported and testified a “great majority of mesotheliomas are

related to asbestos.” Dr. Barkman testified mesothelioma is a “signal disease” for asbestos

exposure—that is, the diagnosis of mesothelioma points to asbestos exposure as its cause because

“the majority of [mesotheliomas] are related to asbestos exposure.” Although Dr. Barkman

testified “[t]here are case reports of folks that develop mesothelioma that have had no asbestos

exposure” and mesothelioma can sometimes develop spontaneously, he identified no other known

cause of mesothelioma and conceded Mr. Hayden was exposed to airborne asbestos by using hair

dryers during his employment.

       Dr. Barkman also admitted it was “pretty rare” for a death certificate to mention whether a

mesothelioma diagnosis was caused by asbestos, despite his earlier testimony that Mr. Hayden’s

employment as a hairdresser was not the prevailing factor causing his mesothelioma because Mr.

Hayden’s death certificate did not comment his mesothelioma was caused by asbestos. Dr.

Barkman testified he could not recall ever seeing a death certificate listing mesothelioma as the

cause of death where the mesothelioma was attributable to any cause other than asbestos or

asbestos exposure.     Dr. Barkman’s admissions corroborate Dr. Hyers’ opinion that, in his

experience reviewing hundreds of mesothelioma death certificates, the cause of mesothelioma is

listed “in less than five.” The absence of a reference to asbestos on Mr. Hayden’s mesothelioma

death certificate, which is usually absent on such a death certificate, is not probative.

       Dr. Barkman testified Mr. Hayden’s exposure to asbestos through his employment was not

the prevailing factor causing his mesothelioma because, in the pathology report, “there was a lack

of comment on whether there was any other evidence of asbestos on the lung, namely in the lung

itself or on the pleural surface.” However, Dr. Barkman admitted the lack of comment regarding

asbestos on Mr. Hayden’s lung may have been because pathologists did not take “the opportunity




                                                 22
to look further and see whether or not they could identify any asbestos that would meet the

pathologic criteria,” not because asbestos was not present.            He testified, “even though

the[pathologists] d[id] have tissue, apparently they didn’t – I don’t know if they didn’t look or they

didn’t identify it, but regardless they made no comment about it, so that’s the standard.” (emphasis

added). Dr. Barkman is speculating as to the significance of the absence of asbestos in Mr.

Hayden’s pathology report.

       Dr. Barkman reached his opinion that Mr. Hayden’s employment as a hairdresser could not

have been the prevailing factor causing his mesothelioma by emphasizing what evidence was

absent, i.e., no mention of asbestos on Mr. Hayden’s death certificate, no epidemiological studies,

and no mention of asbestos on Mr. Hayden’s pathology report. However, Dr. Barkman’s reliance

on this absent evidence is wholly unexplained, contradictory, and speculative. The evidence

showing Mr. Hayden sustained occupational exposure to asbestos and contracted a signal disease

from that exposure is more probative on the issue of medical causation than the absence of certain

evidence noted by Dr. Barkman without meaningful and consistent explanation. Pace v. City of

St. Joseph, 367 S.W.3d 137, 148 (Mo. App. W.D. 2012) (quoting Griggs v. A.B. Chance Co., 503
S.W.2d 697, 703-04 (Mo. App. 1973)) (“[C]ompetent and substantial evidence . . . may not rest

o[n] surmise or speculation. The contradictory testimony of a single witness relied on to prove a

fact does not constitute substantial evidence and is not probative of that fact in the absence of

explanation or other circumstances tending to explain the contradiction.”)

       Dr. Barkman’s testimony, reviewed in the context of his testimony as a whole, establishes

Claimant’s prima facie case for medical causation and shows Mr. Hayden’s employment as a

hairdresser was the prevailing factor causing his mesothelioma. Dr. Barkman’s three reasons for

his contrary ultimate conclusion pale in comparison to his other testimony. The fact Dr. Barkman




                                                 23
“said the magic words” by expressing an ultimate causation opinion does not convince us

otherwise. See Randolph Cty., 446 S.W.3d at 711 (Ahuja, J., dissenting). “[W]hen a workers’

compensation record shows no conflict in the evidence or impeachment of witnesses, ‘the

reviewing court may find the award was not based upon disbelief of the testimony of the

witnesses.’” Copeland v. Thurman Stout, Inc., 204 S.W.3d 737, 743 (Mo. App. S.D. 2006)

(quoting Houston, 133 S.W.3d at 179).

         The evidence before the Commission does not reasonably support its conclusion that Mr.

Hayden’s employment as a hairdresser was not the prevailing factor causing his mesothelioma.

Therefore, we need not defer to the Commission’s decision to believe Dr. Barkman’s opinion was

more persuasive than Dr. Hyers. Harris, 588 S.W.3d at 596. The Commission’s finding that Mr.

Hayden’s employment as a hairdresser was not the prevailing factor causing his mesothelioma is

reversed.

         Point II is granted.

                                       Points III and IV: Date of Injury

         Claimant’s third and fourth points challenge the Commission’s determination Mr.

Hayden’s date of injury occurred in November 2013.                        Claimant does not challenge the

Commission’s declaration the 2005 amendments, requiring strict construction of the workers’

compensation law, apply to her claims. Claimant instead argues the Commission’s improper

determination Mr. Hayden’s date of injury occurred in November 2013 precludes certain

amendments (the “2014 Amendments”)11 to the workers’ compensation law from applying to her


11
   On January 1, 2014, certain amendments to the workers’ compensation law (the “2014 Amendments”) went into
effect. One of the 2014 Amendments created a category of occupational diseases known as “occupational diseases
due to toxic exposure.” See § 287.067.11 (2014). Mesothelioma is included in the definition of “occupational diseases
due to toxic exposure.” Id. The 2014 Amendments also provided that, in certain circumstances, an employee who
becomes permanently totally disabled or dies because of an occupational disease due to toxic exposure may receive
enhanced benefits. See § 287.200.4. These enhanced benefits may be available for mesothelioma claims filed on or
after January 1, 2014. See Accident Fund Ins. Co. v. Casey, 550 S.W.3d 76, 80 (Mo. banc 2018). The question of


                                                         24
claims on remand. Before addressing whether the Commission determined Mr. Hayden’s date of

injury based upon an erroneous legal analysis or the Commission’s determination of Mr. Hayden’s

date of injury was not supported by sufficient competent evidence, we first discuss the standard

for deciding the date of injury applicable to occupational disease claims.

         Generally, the date of injury for a workers’ compensation claim is used to calculate the

statute of limitations and determine which version of the workers’ compensation law applies.12

The statute of limitations for filing a claim for workers’ compensation benefits is controlled by the

date of injury. Section 287.430 provides:

         no proceedings for compensation under this chapter shall be maintained unless a
         claim therefor is filed with the division within two years after the date of injury or
         death, or the last payment made under this chapter on account of the injury or death,
         except that if the report of the injury or the death is not filed by the employer as
         required by section 287.380, the claim for compensation may be filed within three
         years after the date of injury, death, or last payment made under this chapter on
         account of the injury or death.

Lawrence v. Anheuser Busch Cos., Inc., 310 S.W.3d 248, 250 (Mo. App. E.D. 2010) (emphasis

added) (citing § 287.430).

         “When an employee is injured by a distinct event that occurs at a particular point in time,

determining the date of injury is straightforward.” Guinn v. Treasurer of State, 577 S.W.3d 847,

851 (Mo. App. S.D. 2019). However, the same is “not true of an occupational disease, by which

an employee is injured through a process that occurs gradually over time.” Id. As such, Section

287.063.3 sets forth when the statute of limitations begins running for an occupational disease

claim in different terms:



what benefits Claimant is entitled to under the workers’ compensation law is not before us on appeal. We express no
opinion regarding whether Claimant is entitled to enhanced benefits under the 2014 Amendments.
12
  “[I]t is a well-established principle that the law in effect on the date of injury governs a claim under the Workers’
Compensation Law.” Pavia v. Smitty’s Supermarket, 366 S.W.3d 542, 549 (Mo. App. S.D. 2012) (citations omitted).



                                                          25
        [t]he statute of limitation referred to in section 287.430 shall not begin to run in
        cases of occupational disease until it becomes reasonably discoverable and
        apparent that an injury has been sustained related to such exposure . . . .

Lawrence, 310 S.W.3d at 250–51(emphasis added).13

        Generally, a condition caused by an occupational disease “becomes apparent when an

employee is medically advised that he or she can no longer physically continue in the suspected

employment.” Sellers v. Trans World Airlines, Inc., 752 S.W.2d 413, 416 (Mo. App. W.D. 1988)

(alteration in original) (quotations omitted), overruled on other grounds by Hampton, 121 S.W.3d
220. “[A]n employee cannot be expected . . . to institute [a] claim until he has reliable information

that his condition is the result of his employment.” Id. “[G]iven that there must be competent and

substantial evidence of this link, the claimant is entitled to rely on a physician’s diagnosis of his

condition rather than his own impressions.” Id.

        “An employee can suffer an injurious exposure prior to becoming disabled.” Garrone v.

Treasurer of State of Missouri, 157 S.W.3d 237, 244 (Mo. App. E.D. 2004) (citing Enyard v.

Consolidated Underwriters, 390 S.W.2d 417, 429 (Mo. App. 1965)). However, “[t]he injurious

exposure does not become a compensable injury until it becomes disabling.” Id.

                Point III: Date of Injury Determination Erroneous as a Matter of Law

        In her third point, Claimant argues the Commission acted without or in excess of its powers

because it “applied an inaccurate legal standard for determining [Mr. Hayden’s] appropriate ‘date

of injury.’” Therefore, Claimant argues the Commission’s finding is not binding on this Court and

is subject to de novo review. We agree.


13
   Respondents argue the date of injury for an occupational disease claim and the event that triggers the statute of
limitations on an occupational disease claim are “two separate principles of workers[’] compensation law subject to
their own individual analysis.” Respondents’ position is incorrect. As explained above, when occupational disease
claims are at issue, the moment “it becomes reasonably discoverable and apparent that an injury has been sustained
related to such exposure” is the standard used to determine when the statute of limitations accrues because it is
challenging to determine a traditional “date of injury” for a disease that occurs gradually over time. See Guinn v.
Treasurer of State, 577 S.W.3d 847, 851 (Mo. App. S.D. 2019).


                                                        26
        We acknowledge “[t]he question as to when a compensable injury becomes reasonably

discoverable and apparent is a question of fact to be determined by the Commission.” Lawrence,
310 S.W.3d at 252. However, the Commission’s “finding of ultimate facts through the application

of rules of law, rather than by natural reasoning based on facts alone, are conclusions of law.”

Shipp v. Treasurer of State, 99 S.W.3d 44, 50 (Mo. App. E.D. 2003), overruled on other grounds

by Hampton, 121 S.W.3d 220.

        The Commission cited no rule of law informing its conclusion that the “date of injury” for

Mr. Hayden’s occupational disease was November 2013. Nonetheless, the Commission declared

Mr. Hayden’s date of injury occurred in November 2013 because Mr. Hayden “first suffered the

disabling effects of mesothelioma . . . in November 2013.” (emphasis added). As discussed above,

the relevant legal standard applicable to determining the date of injury in an occupational disease

claim is set forth in section 287.063.3. The moment “it becomes reasonably discoverable and

apparent that an injury has been sustained related to such exposure” is the date of injury in an

occupational disease claim. § 287.063.3 (emphasis added). By determining Mr. Hayden’s date of

injury through application of its own “disabling effects” standard rather than the standard set forth

by section 287.063.3, the Commission misapplied the law. See Guinn, 577 S.W.3d at 851-52.

        Point III is granted.

 Point IV: Date of Injury Determination Not Supported by Sufficient Competent Evidence and
                              Against the Weight of the Evidence

        In her fourth point, Claimant argues the Commission’s determination of the date of Mr.

Hayden’s injury was not supported by sufficient competent evidence. We agree.

        As we discussed in Point II, because Claimant brings a challenge that no sufficient

competent evidence supports the Commission’s determination of Mr. Hayden’s date of injury, she

must:



                                                 27
       1. Identify a factual proposition needed to sustain the result;

       2. Marshal all record evidence supporting that proposition;

       3. Marshal contrary evidence of record, subject to the factfinder’s credibility
       determinations, explicit or implicit; and

       4. Prove, in light of the whole record, that the step 2 evidence and its reasonable
       inferences are so non-probative that no reasonable mind could believe the
       proposition.

Jordan, 383 S.W.3d at 95.

       Just as in Point II, we find the argument portion of Claimant’s Point IV fulfills the

requirements of this analytical sequence despite her failure to identify the appropriate rule. See

Nichols, 528 S.W.3d at 928. Claimant challenges the Commission’s factual determination that

Mr. Hayden’s date of injury occurred in November 2013 when he suffered chest discomfort.

Claimant suggests no evidence supports the Commission’s determination that Mr. Hayden’s

November 2013 chest discomfort was connected to his mesothelioma. Claimant contends the

evidence instead shows that, while Mr. Hayden experienced chest discomfort in November 2013,

it was not until late January 2014 that a CT scan showed a pleural effusion and thickening on his

right lung and June 2014 that he underwent pleural biopsies. Claimant further contends the

evidence showed Mr. Hayden was diagnosed with malignant mesothelioma on June 26, 2014, and

continued working until one month after his diagnosis.

       There is overwhelming evidence in the record before us to conclude the Commission’s

determination Mr. Hayden’s date of injury occurred in November 2013 was not based on sufficient

competent evidence.     Nothing in the record shows Mr. Hayden was given reliably certain

information that his chest discomfort in November 2013 was related to mesothelioma and the result

of his employment as a hairdresser. To the contrary, Mr. Hayden was sent home with no

restrictions after his chest x-rays in November 2013 revealed no pleural fluid or changes. It was



                                                 28
not until January 31, 2014, that Mr. Hayden’s scans began showing a pleural effusion and

thickening on his right lung.    Even then, Mr. Hayden was not diagnosed with malignant

mesothelioma until June 26, 2014. Mr. Hayden worked without restriction until he quit his

employment as a hairdresser one month after his diagnosis. Notably, Employers’ own expert, Dr.

Barkman, testified Mr. Hayden did not miss work until after June 26, 2014. Dr. Barkman further

testified Mr. Hayden would not have known he had mesothelioma and Mr. Hayden’s mesothelioma

did not manifest symptoms that caused his earning capacity to be disrupted or his condition to be

disabling until June 26, 2014.

       The Commission’s finding that Mr. Hayden’s mesothelioma became disabling in

November 2013 when he first suffered chest discomfort is not supported by sufficient competent

evidence. Mr. Hayden did not suffer a compensable injury until June 26, 2014. The Commission’s

finding Mr. Hayden’s date of injury occurred in November 2013 is reversed and its award is

modified to reflect Mr. Hayden’s date of injury occurred June 26, 2014.

       Point IV is granted.

                                          Conclusion

       We find the Commission acted without or in excess of its powers by failing to analyze

medical causation and Mr. Hayden’s date of injury under the proper legal standards. We also find

the Commission’s award determining medical causation and Mr. Hayden’s date of injury is not

supported by sufficient competent evidence and is against the weight of the evidence. We hold

Mr. Hayden’s employment as a hairdresser was the prevailing factor causing his mesothelioma.

We hold his date of injury was June 26, 2014. The Commission’s award is reversed and remanded

with instructions that all remaining issues not reached by the ALJ or the Commission, including




                                               29
but not limited to, last exposure, compensation, medical bills, enhanced benefits (if any), and

attorney’s fees and costs, be resolved in accordance with this opinion.




                                             _______________________________
                                             Philip M. Hess, Judge


Gary M. Gaertner, Jr., P.J. and
Michael E. Gardner, J. concur.




                                                30